           Case 1:20-cv-00288 Document 1 Filed 02/03/20 Page 1 of 9



      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

VINU GANTI, M.D.
12526 Sycamore View Drive
Potomac, MD 20854

And

USHA R. GANTI
12526 Sycamore View Drive
Potomac, MD 20854

              Plaintiffs,

v.                                     Civ. No.: _____________________

UBER USA, LLC
11455 Market Street, 24th Floor
San Francisco, CA 94103

Serve:

      CT Corporation System
      1015 15th Street, NW
      Suite 1000
      Washington, D.C. 20005

And

UBER TECHNOLOGIES, INC.
11455 Market Street, 24th Floor
San Francisco, CA 94103

Serve:

      CT Corporation System
      1015 15th Street, NW
      Suite 1000
      Washington, D.C. 20005

And

RASIER, LLC
11455 Market Street, 24th Floor
San Francisco, CA 94103
            Case 1:20-cv-00288 Document 1 Filed 02/03/20 Page 2 of 9



 Serve:

       C T Corporation System
       1015 15th Street, NW
       Suite 1000
       Washington, D.C. 20005

 And

 RASIER-DC, LLC
 11455 Market Street, 24th Floor
 San Francisco, CA 94103

 Serve:

       CT Corporation System
       1015 15th Street, NW
       Suite 1000
       Washington, D.C. 20005

 And

 YENENEH DESTA BELAYENEH
 4921 Seminary Road, Apt. 710
 Alexandria, VA 22311

               Defendants.


                                       COMPLAINT

       COME NOW the Plaintiffs, Vinu Ganti, M.D. and Usha R. Ganti, by and through their

attorneys, Edward L. Norwind, Esq., Zachary King, Esq., and Allia Borowski, Esq. of the law

firm of Karp, Wigodsky, Norwind, Kudel & Gold, P.A., and states the following cause of action

against the Defendants Uber USA, LLC, Uber Technologies, Inc., Rasier, LLC, Rasier-DC,

LLC, and Yeneneh Desta Belayeneh:




                                          Page 2 of 9
             Case 1:20-cv-00288 Document 1 Filed 02/03/20 Page 3 of 9



                               JURISDICTION AND PARTIES


       1.      This cause of action arose on October 6, 2018, when Defendant Yeneneh Desta

Belayeneh, an Uber driver, began driving before his customer, the Plaintiff, Vinu Ganti, M.D.,

had time to completely enter the Uber vehicle in the District of Columbia. As a result of this

action, Dr. Ganti was seriously injured.

       2.      At all relevant times up to and including this incident, Plaintiff Vinu Ganti, M.D.

(also referred to as “Dr. Ganti”) was an adult residing in Potomac, Maryland.

       3.      At all relevant times up to and including this incident, Plaintiff Usha R. Ganti,

was an adult residing in Potomac, Maryland.

       4.      At all relevant times up to and including this incident, Plaintiffs Vinu Ganti, M.D.

and Usha R. Ganti were and remain married.

       5.      Upon information and belief, Defendant Uber USA, LLC was, at all material

times, a corporation organized and existing under the laws of California, and having its corporate

headquarters and principal place of business in San Francisco, California.

       6.      Upon information and belief, Defendant Uber Technologies, Inc. was, at all

material times, a corporation organized and existing under the laws of California, and having its

corporate headquarters and principal place of business in San Francisco, California.

       7.      Upon information and belief, Defendant Rasier, LLC was, at all material times, a

corporation organized and existing under the laws of California, and having its corporate

headquarters and principal place of business in San Francisco, California.

       8.      Upon information and belief, Defendant Rasier-DC, LLC was, at all material

times, a corporation organized and existing under the laws of California, and having its corporate

headquarters and principal place of business in San Francisco, California.



                                            Page 3 of 9
              Case 1:20-cv-00288 Document 1 Filed 02/03/20 Page 4 of 9



       9.      Upon further information and belief, Defendants Uber USA, LLC, Uber

Technologies, Inc., Rasier, LLC, and Rasier-DC, LLC (hereafter collectively referred to as the

“Uber defendants”) operate a ridesharing service and engage in this business in the District of

Columbia on a regular and substantial basis.

       10.     Upon information and belief, Defendant Yeneneh Desta Belayeneh (hereinafter

referred to as “Defendant Belayeneh”) was, at all material times, a resident of Virginia.

       11.     The parties to this case are completely diverse, pursuant to 28 U.S.C. § 1332(a)(1)

and (c)(1).

       12.     The amount in controversy, exclusive of interest and costs, exceeds the minimum

amount necessary for the Subject Matter Jurisdiction of this Court based on diversity, as

specified by 28 U.S.C. § 1332(b).

       13.     This Honorable Court therefore has Subject Matter Jurisdiction of this action

based on the diversity of the parties, pursuant to 28 U.S.C. § 1332(a)(1) and (c)(1).

       14.     This Court also has Personal Jurisdiction of Defendants because, upon

information and belief, Defendants conduct business on a regular basis in the District of

Columbia, and because the alleged events giving rise to this action occurred in the District of

Columbia, in the course of Defendants’ regular and substantial business there.

       15.     Venue is also therefore proper in the United States District Court for the District

of Columbia, pursuant to 28 U.S.C §§ 88; 1391(b)(2).



                                            COUNT I

                                 (Personal Injury - Negligence)




                                            Page 4 of 9
              Case 1:20-cv-00288 Document 1 Filed 02/03/20 Page 5 of 9



       16.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 15 of this

Complaint.

       17.     On October 6, 2018, Plaintiff Vinu Ganti, M.D. ordered an Uber vehicle ride for

his family to go out to dinner in Washington, D.C.

       18.     Defendant Belayeneh, who was employed by the Uber defendants and was

actively working as an employee or agent of the Uber defendants, accepted the job to pick up Dr.

Ganti and his family and transport them to their destination.

       19.     Defendant Belayeneh was operating the vehicle and transporting passengers

permissively for the Uber defendants and at all material times was acting within the course and

scope of his employment or agency with the corporate defendants identified in this complaint.

       20.     Once Defendant Belayeneh arrived, Dr. Ganti assisted his wife in entering the

back seat of the vehicle, his son entered on the other side in the back, and then Dr. Ganti moved

to enter the front passenger seat.

       21.     Dr. Ganti had placed his left foot into the vehicle, with his right foot still on the

ground, when Defendant Belayeneh suddenly and without warning began driving.

       22.     Dr. Ganti’s right leg twisted violently and he was thrown to the ground.

       23.     Dr. Ganti was not contributorily negligent nor did he assume the risk of the

incident.

       24.     At all relevant times, Defendant Belayeneh owed a continuing duty of care to pay

full time and attention to his ingressing passengers and to operate his vehicle in a reasonable and

prudent manner, with due regard to other persons then and there lawfully entering his vehicle and

on the roadway, including Dr. Ganti.




                                             Page 5 of 9
             Case 1:20-cv-00288 Document 1 Filed 02/03/20 Page 6 of 9



       25.     Defendant Belayeneh breached said duty of care when he negligently began

driving from the pick-up location before Dr. Ganti was completely inside the vehicle.

       26.     Defendant Yeneneh Desta Belayeneh and the Uber defendants, or each or any of

them, acting through Defendant Belayeneh, their agent and/or employee, were negligent in the

following ways:

               a.      Failing to exercise due care to the invitees in his vehicle;

               b.      Failing to give full time and attention to individuals attempting to enter his

                       vehicle;

               c.      Failing to avoid causing bodily injury to an individual attempting to enter

                       his vehicle;

               d.      Driving away from the pick-up location without first noticing that all of

                       his passengers, particularly Dr. Ganti, had not yet safely entered his

                       vehicle;

               e.      Failing to control vehicle speed to avoid bodily injury; and

               f.      Failing to obey the rules and regulations of the District of Columbia and

                       the Federal Motor Carrier Safety Regulations, then and there in full force

                       and effect.

Defendants were negligent in other ways as well.

       27.     As a direct and proximate result of the negligence described above, Defendants

caused the injuries and damages described in this Complaint.

       28.     As a direct and proximate result of the incident and the negligent acts and

omissions of Defendants alleged above, Dr. Ganti sustained serious injuries including a complete

rupture of the ACL in his right knee, bone bruising, joint effusion, and stretching of the




                                             Page 6 of 9
             Case 1:20-cv-00288 Document 1 Filed 02/03/20 Page 7 of 9



ligaments surrounding the knee as well as the muscles surrounding the knee. As a direct result of

this initial injury Dr. Ganti has experienced other injuries including, but not limited to, a broken

toe which has required surgery. Moreover, Dr. Ganti has experienced and will continue to

experience permanent lower extremity disability, impairment, pain, and resulting severely

compromised functional abilities.

       29.     Dr. Ganti has incurred and will in the future incur medical, hospital, therapy, and

other expenses for the treatment of his injuries. He has suffered and will in the future suffer pain

and permanent disability. He has lost and will in the future lose income and/or impairment of his

future earning capacity. Dr. Ganti has been damaged in other ways.

       WHEREFORE, Plaintiff Vinu Ganti, M.D. demands judgment against Defendants Uber

USA, LLC, Uber Technologies, Inc., Rasier, LLC, and Rasier-DC, LLC, and Yeneneh Desta

Belayeneh, jointly and severally, in an amount in excess of $75,000 in compensatory damages,

plus interest and costs, and any and all other relief to which he may be entitled.

                                             COUNT II

                                       (Loss of Consortium)

       30.     Plaintiffs hereby re-allege and incorporate by reference paragraphs 1-29 of the

Complaint.

       31.     At all times relevant to this action, Dr. Ganti and Mrs. Ganti have been, and

continue to be, a married couple under the laws of the State of Maryland, and living together as

husband and wife.

       32.     As a direct result of the Defendants’ negligence, as set forth above, Plaintiff Usha

R. Ganti has suffered, and in the future will suffer, injury to the marital relationship with her




                                             Page 7 of 9
             Case 1:20-cv-00288 Document 1 Filed 02/03/20 Page 8 of 9



husband, including a loss of consortium, material services, love, affection, companionship,

sexual relations, and other matters generally associated with a marital relationship.

       WHEREFORE, Plaintiff Usha R. Ganti demands judgment against Defendants Uber

USA, LLC, Uber Technologies, Inc., Rasier, LLC, and Rasier-DC, LLC, and Yeneneh Desta

Belayeneh, jointly and severally, in an amount in excess of $75,000 in compensatory damages,

plus interest and costs, and any and all other relief to which she may be entitled.



                                                      Respectfully submitted,

                                                      KARP, WIGODSKY, NORWIND &
                                                      GOLD, P.A.


                                                      /s/ Edward L. Norwind
                                                      Edward L. Norwind, Bar No. 936393
                                                      lnorwind@karplawfirm.net

                                                      /s/ Zachary King
                                                      Zachary King, Bar No. 499898
                                                      zking@karplawfirm.net

                                                      /s/ Allia Borowski
                                                      Allia Borowski, Bar No. 1601838
                                                      allia@karplawfirm.net

                                                      2273 Research Blvd., Suite 200
                                                      Rockville, Maryland 20850
                                                      301-948-3800 – phone
                                                      301-948-5449 – fax

                                                      Counsel for the Plaintiffs




                                             Page 8 of 9
              Case 1:20-cv-00288 Document 1 Filed 02/03/20 Page 9 of 9



                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(a)-(b)(1), Plaintiffs demand a trial by jury

on all issues so triable in this action.




                                                     /s/ Zachary King
                                                     Zachary King




                                            Page 9 of 9
